IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of               :               No. 120 DB 2022 (No. 48 RST 2022)
                               :
GLEN EUGENE ELLSWORTH          :               Attorney Registration No. 316432
                               :
PETITION FOR REINSTATEMENT     :
FROM ADMINISTRATIVE SUSPENSION :               (Out of State)




                                       ORDER


PER CURIAM


       AND NOW, this 3rd day of November, 2022, the Report and Recommendation of

Disciplinary Board Member dated October 24, 2022, is approved and it is ORDERED that

GLEN EUGENE ELLSWORTH, who has been on Administrative Suspension, has

demonstrated that he has the moral qualifications, competency and learning in law

required for admission to practice in the Commonwealth, shall be and is, hereby

reinstated to active status as a member of the Bar of this Commonwealth. The expenses

incurred by the Board in the investigation and processing of this matter shall be paid by

the Petitioner.